DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed April 13, 2022.  Currently, claims 22, 26-27 are pending.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The 102 rejection over McCallie has been withdrawn in view of the translation of the foreign priority document.  
	

Election/Restrictions
Applicant's election without traverse of Group 1, Claims 16, 11-13 in the paper filed September 28, 2020 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/CN2017/080102, filed April 11, 2017 and claims foreign priority to CHINA 201610225668, filed April 12, 2016.
It is noted that a translation of the foreign document has been received.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 26 is directed to “selecting a blastocyst with euploidy chromosomes based” that determines the chromosome copy number using DNA methylome sequence data, i.e. a correlation between copy number and DNA methylome sequence, separating and selecting blastocysts.    
Claim 26 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “determining”, “selecting” and “separating”) and a law of nature/natural phenomenon (i.e. the natural correlation between “determining the chromosome copy number using DNA methylome sequence data, i.e. a correlation between copy number and DNA methylome sequence).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
Herein, claim 26 is involve the patent-ineligible concept of an abstract process.  The steps of separating the human blastocysts into 2 groups and selecting a blastocyst that may be performed in the human mind and include mere observation and mental “marking” and selection.  The claims do not require performing any particular assay for the separating or selecting.  Further the selection step based upon the determination is a mental process that merely requires the user to form an opinion.  Thus, the claims are directed to abstract ideas.  
The claims further require a correlation that preexists in the human is an unpatentable phenomenon.  The association between “determining the chromosome copy number using DNA methylome sequence data”, i.e. a correlation between copy number and DNA methylome sequence is a law of nature/natural phenomenon.  This step appears to require a mathematical formula or association to make the determination of chromosome copy.  The recitation of a mathematical concept in the form of a relationship or calculation is considered an abstract idea.  
Question 2A prong 2
The exception is not integrated into a practical application of the exception.  The claim does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites obtaining samples and constructing DNA methylome libraries. Thus, the claim is “directed to” the exception. 

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
	The step of obtaining biopsied human trophectoderm cells is mere data gathering.  Obtaining samples is required to perform the method.  The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The obtaining samples or constructing a DNA methylome steps are insufficient to make the claims patent eligible.  
The claim does not recite a new, innovative method for such determination.  The methylation detection essentially tells users to determine the methylation through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the newly added claims recite an implantation step.  Claim 26 does not require an implantation step.  The step of obtaining biopsied, human trophectoderm cells is mere data gathering and does not integrate the judicial exception.  Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Porreca et al. (US 2016/0108475, April 21, 2016) in view of Liao et al (BMC Genomics, Vol. 16 (Suppl 12): 511, September 2015).  
Porreca teaches a method of pre-implantation genetic screening and aneuploidy detection.  Porreca teaches performing trophectoderm biopsy (see Figure 4) to obtain biopsied cells.  Porreca teaches trophectoderm biopsies allow the embryo to stay largely in tact and without loss of inner cell mass (para 40).  Porreca teaches the performing screening of the genetic makeup of candidate embryos for IVF prior to implantation particularly to detect aneuploidy (para 6).  The preimplantation genetic screening (PGS) can be used to assess the karyotype or chromosome copy number of embryos, allowing for the determination of an euploidy or aneuploidy state of the embryo (para 6).  Figure 6 illustrates euploid genomic DNA and Figure 7 illustrates aneuploidy genomic DNA (limitation of Claim 17).  Porreca teaches that by conducting PGS, the potential of transferring an embryo with the correct number of chromosomes increases as does the potential for increased pregnancy rates (para 31).  Thus, Porreca teaches obtaining biopsied trophectoderm cells, determining the copy number of the chromosomes, selecting an embryo with euploid chromosomes for implantation and implanting the embryo.  
Porreca does not teach determining the chromosome copy number using the DNA methylome sequences and thereby the chromosome number.  
However Liao teaches bisulfite sequencing (BS-Seq) that couples bisulfite conversion of DNA with next generation sequencing to profile genome-wide DNA methylation at single base resolution.  Liao teaches MethGo, is a software designed for the analysis of the data from whole genome bisulfite sequencing and reduced representation bisulfite sequencing (abstract).  The MethGo software provision both genomic and epigenomic analysis to determine global methylation levels as well as copy number variation (CNV) calling (abstract).  Liao teaches that CNV calling is able to detect genome abnormality such as aneuploidy. 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the pre-implantation genetic screening for aneuploidy detection taught by Porreca to use the CNV calling method that relies upon methylome data for detecting aneuploidy as taught by Liao.  Liao teaches a software tool for analysis of bisulfite sequencing (BS-Seq) that is a simple and effective tool.  One of ordinary skill in the art could have substituted the known BS-seq method for determining aneuploidy for the aneuploidy detection method of Porreca.  The results of the substitution would have been predictable.  Even more, the ordinary artisan would have been motivated to have used the BS-Seq method for determining copy number variations, including aneuploidy because Liao teaches the method is a simple and effective tool.  Liao also teaches the MethGo software allows the streamlined analysis of 9 separate functions including global methylation levels and aneuploidy detection to generate high resolution in a user-friendly manner (see page 7, col. 1).  

Allowable Subject Matter
Claim 22 is allowed.  
The claim is directed to a method of implanting a human blastocyst into a human subject.  The method requires constructing a DNA methylome library, determining global methylation and the chromosome number based on the sequences of the DNA methylome to select a blastocysts that is euploidy and has global methylation level which is closet to 0.30.  The prior art does not teach blastocysts with global methylation of 0.30 should be selected for implantation.  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 6, 2022